Opinion by
Mr. Justice Day.
Since this writ of error has been at issue plaintiff in error has died. The orders of the trial court pertaining to alimony and support money being in personam do not survive. The order for attorney fees is not arbitrary or capricious, and we find it to be well within the sound discretion of the trial court. All other matters raised in the brief are moot.
Legal problems which have arisen since the death of plaintiff in error and which have not yet been tried cannot be presented in this court for the first time even though -yve permitted the administratrix of plaintiff in error’s estate to be substituted in this action as plaintiff in error.
The writ of error is dismissed.
Mr. Justice Sutton and Mr. Justice Hall concur.